IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SOUTHERN BAPTIST                       NOT FINAL UNTIL TIME EXPIRES TO
HOSPITAL OF FLORIDA, INC.,             FILE MOTION FOR REHEARING AND
d/b/a BAPTIST MEDICAL                  DISPOSITION THEREOF IF FILED
CENTER SOUTH,
                                       CASE NO. 1D13-4960
      Petitioner,

v.

DIANE L. SMITH, as Personal
Representative of the Estate of
Herbert W. Smith, deceased; C.
RANDOLPH COLEMAN, as
Personal Representative of the
Estate of Paul D. Moczarski, D.O.;
EKAMO, PLLC; EMERGENCY
Physicians INC.; and ROSA
HARRINGTON, R.N.,

      Respondent.

___________________________/

Opinion filed July 17, 2014.

Petition for Writ of Certiorari—Original Jurisdiction.

Travase L. Erickson of Saalfield, Shad, Stokes, Inclan, Stoudemire & Stone, P.A.,
Jacksonville, for Petitioner.

F. Catfish Abbott and Forrest M. Abbott of the Abbott Law Group, P.A., Jacksonville,
for Respondents; Bryan S. Gowdy and Jennifer Shoaf Richardson of Creed & Gowdy,
P.A., Jacksonville, for Respondent Diane L. Smith, as Personal Representative for the
Estate of Herbert W. Smith.
PER CURIAM.

    The petition for writ of certiorari is DISMISSED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.




                                      2